Name: 81/249/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 28 April 1981 extending the time limit of the provisional arrangements applicable to trade between the Hellenic Republic and the ACP States for products covered by the Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-30

 Avis juridique important|41981D024981/249/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 28 April 1981 extending the time limit of the provisional arrangements applicable to trade between the Hellenic Republic and the ACP States for products covered by the Community Official Journal L 118 , 30/04/1981 P. 0051 - 0051****( 1 ) OJ NO L 53 , 27 . 2 . 1981 , P . 65 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 28 APRIL 1981 EXTENDING THE TIME LIMIT OF THE PROVISIONAL ARRANGEMENTS APPLICABLE TO TRADE BETWEEN THE HELLENIC REPUBLIC AND THE ACP STATES FOR PRODUCTS COVERED BY THAT COMMUNITY ( 81/249/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS IT IS APPROPRIATE TO EXTEND EXCEPTIONALLY FOR A MAXIMUM OF TWO MONTHS THE TIME LIMIT OF THE PROVISIONAL ARRANGEMENTS FOR TRADE BETWEEN THE HELLENIC REPUBLIC AND THE ACP STATES LAID DOWN IN DECISION 81/57/ECSC ( 1 ) FOR PRODUCTS COVERED BY THE ECSC ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 THE PROVISIONAL ARRANGEMENTS APPLICABLE TO TRADE BETWEEN THE HELLENIC REPUBLIC AND THE ACP STATES LAID DOWN IN DECISION 81/57/ECSC SHALL REMAIN APPLICABLE UNTIL 30 JUNE 1981 AT THE LATEST . ARTICLE 2 MEMBER STATES WILL TAKE THE NECESSARY MEASURES TO IMPLEMENT THIS DECISION . DONE AT LUXEMBOURG , 28 APRIL 1981 . THE PRESIDENT J . DE KONING